Exhibit 10.5
Execution Version
AMENDMENT NO. 3
Dated as of November 3, 2010
in relation to
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
Dated as of July 28, 2008
THIS AMENDMENT NO. 3 (this “Amendment”) dated as of November 3, 2010 is entered
into by and among (i) MEDCO HEALTH RECEIVABLES, LLC, a Delaware limited
liability company (the “Seller”), (ii) MEDCO HEALTH SOLUTIONS, INC., a Delaware
corporation (the “Servicer”), (iii) the “Conduit Purchasers” identified on the
signature pages hereto, (iv) the “Committed Purchasers” identified on the
signature pages hereto, (v) the “Managing Agents” identified on the signature
pages hereto, (vi) CITICORP NORTH AMERICA, INC., as resigning administrative
agent and CITIBANK, N.A., as successor administrative agent (in such capacity,
the “Administrative Agent”).
PRELIMINARY STATEMENTS
A. Reference is made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of July 28, 2008, among the Seller, the Servicer, the
“Conduit Purchasers”, “Committed Purchasers” and “Managing Agents” from time to
time parties thereto and the Administrative Agent (as amended, the “Receivables
Purchase Agreement”). Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Receivables Purchase Agreement.
B. The parties hereto have agreed to amend the Receivables Purchase Agreement on
the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
SECTION 1. Amendment to Receivables Purchase Agreement. Effective upon the
satisfaction of the conditions specified in Section 3 below, the Receivables
Purchase Agreement is hereby as amended as follows:
1.1 Section 11.16(a) of the Receivables Purchase Agreement is amended to add the
following new sentence immediately after the second sentence thereof:
“Furthermore, the Seller, the Administrative Agent and each Purchaser represents
and warrants, as to itself, that each remittance of Collections to the
Administrative Agent or the Purchasers hereunder will have been (i) in payment
of a debt incurred by the Seller in the ordinary course of the business or
financial affairs of the Seller and the recipient thereof and (ii) made in the
ordinary course of the business or financial affairs of the Seller and the
recipient thereof.”

 

 



--------------------------------------------------------------------------------



 



1.2 The definition of “Calculation Period” appearing in Schedule I of the
Receivables Purchase Agreement is amended and restated in its entirety to read
as follows:
“Calculation Period” means each period from and including the first day of a
fiscal month of the Seller to and including the last day of such fiscal month.
1.3 The definition of “Concentration Limit” appearing in Schedule I of the
Receivables Purchase Agreement is amended to insert the following parenthetical
phrase at the end of the second sentence thereof: “(including the effect of any
merger or consolidation)”.
1.4 The definition of “Contract” appearing in Schedule I of the Receivables
Purchase Agreement is amended to delete the proviso appearing at the end
thereof.
1.5 The definition of “Eligible Obligor” appearing in Schedule I of the
Receivables Purchase Agreement is amended (1) to insert the word “and”
immediately before clause (iv) thereof and (2) to delete clause (v) thereof in
its entirety.
1.6 The definition of “Eligible Receivable” appearing in Schedule I of the
Receivables Purchase Agreement is amended (1) to re-letter clauses (p) and
(q) as clauses (q) and (r), respectively, and to add the following as new clause
(p) therein:
“(p) which either (x) has not been re-invoiced and has not otherwise had its
invoice date or due date changed on the books and records of the Originator or
(y) which would be an Eligible Receivable but for the preceding clause (x) and
is a Permitted Re-invoiced Receivable; provided, that the Outstanding Balance of
such Permitted Re-invoiced Receivable, when added to the aggregate Outstanding
Balance of all Eligible Receivables which are Permitted Re-invoiced Receivables
does not exceed 3.0% of the Net Receivables Pool Balance;”.
1.7 Schedule I of the Receivables Purchase Agreement is amended to add the
following new defined term in the appropriate alphabetical order:
“Permitted Re-invoiced Receivable” means a Receivable arising under a Contract
with an Obligor that is a drug manufacturer and which has been re-invoiced in
accordance with the terms of such Contract for reasons other than the inability
of such Obligor to pay.
1.8 Schedule IV of the Receivable Purchase Agreement is amended and restated in
its entirety as set forth on Schedule I hereto.
1.9 Section A of Schedule VIII of the Receivable Purchase Agreement is amended
and restated in its entirety as set forth on Schedule II hereto.
1.10 Annex A-1 to the Receivables Purchase Agreement is amended and restated in
its entirety as set forth on Annex A-1 hereto.

 

2



--------------------------------------------------------------------------------



 



1.11 The parties hereto (x) acknowledge that as of the date of this Amendment,
Deposit Account number 3304685267 is not subject to a Control Agreement and
(y) agree that, notwithstanding any provision of the Receivables Purchase
Agreement to the contrary, including, without limitation, Sections 4.02(g),
5.01(v) and 5.03(h), the failure to have a Control Agreement in respect of such
Deposit Account shall not constitute a Termination Event or a Servicer
Replacement Event under the Receivables Purchase Agreement so long as (i) the
Seller and the Servicer diligently pursue the execution of a Control Agreement
in respect of such Deposit Account and (ii) such Deposit Account is subject to a
Control Agreement no later than of November 30, 2010.
SECTION 2. Covenants, Representations and Warranties.
2.1 Upon the effectiveness of this Amendment, each of the Seller and the
Servicer hereby reaffirms all covenants, representations and warranties made by
it in the Receivables Purchase Agreement (amended hereby) and agrees that all
such covenants, representations and warranties shall be deemed to have been
remade as of the effective date of this Amendment.
2.2 Each of the Seller and the Servicer hereby represents and warrants that
(i) this Amendment constitutes the legal, valid and binding obligation of such
party, enforceable against it in accordance with its terms and (ii) upon the
effectiveness of this Amendment, no Termination Event or event or circumstance
which, with the giving of notice or the passage of time, or both, would
constitute a Termination Event shall exist under the Receivables Purchase
Agreement.
SECTION 3. Conditions Precedent. This Amendment shall become effective as of the
date hereof upon receipt by the Administrative Agent of (x) copies of this
Amendment duly executed by the Seller, the Servicer, the Administrative Agent,
each Managing Agent and each Purchaser and (y) copies of Amendment No. 1 to
Originator Purchase Agreement (as hereinafter defined) duly executed by the
Seller, the Servicer and the Administrative Agent.
SECTION 4. Reference to and Effect on the Transaction Documents.
4.1 Upon the effectiveness of this Amendment, each reference in the Receivables
Purchase Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,”
“hereby” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement as amended hereby, and each reference to the
Receivables Purchase Agreement in any other document, instrument and agreement
executed and/or delivered in connection with the Receivables Purchase Agreement
shall mean and be a reference to the Receivables Purchase Agreement as amended
hereby.
4.2 Except as specifically amended hereby, the Receivables Purchase Agreement,
the other Transaction Documents and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.
4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser, any Managing
Agent or the Administrative Agent under the Receivables Purchase Agreement, the
other Transaction Documents or any other document, instrument, or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein.

 

3



--------------------------------------------------------------------------------



 



SECTION 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.
SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
SECTION 8. Successor Administrative Agent. Effective as of the date hereof, (a)
Citicorp North America, Inc. (“CNAI”) resigns as Administrative Agent under the
Receivables Purchase Agreement, (b) each Purchaser hereby appoints and
authorizes Citibank, N.A. (“Citibank”) as Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Receivables
Purchase Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers are reasonably incidental thereto and
(c) Citibank hereby accepts the foregoing appointment as Administrative Agent.
Each of the Seller, the Servicer and each Managing Agent consents to the
resignation of CNAI and the appointment of Citibank as successor Administrative
Agent, and waives any requirement for prior notice with respect thereto required
under the Receivables Purchase Agreement. From and after the date hereof,
Citibank shall succeed to and become vested with all the rights and duties of
the resigning Administrative Agent and the resigning Administrative Agent shall
be discharged from its duties and obligations under the Transaction Documents.
The provisions of Section 6.06, Article VII and Article X of the Receivables
Purchase Agreement shall insure to the benefit of CNAI as to any actions taken
or omitted to be taken by it as Administrative Agent under the Receivables
Purchase Agreement.

 

4



--------------------------------------------------------------------------------



 



SECTION 9. Successor Managing Agent. Effective as of the date hereof, (a) CNAI
resigns as Managing Agent for the Purchaser Group of which CAFCO, LLC, as
Conduit Purchaser, and Citibank, as Committed Purchaser, are members, (b) each
Purchaser in such Purchaser Group hereby appoints and authorizes Citibank as
Managing Agent to take such action as agent on its behalf and to exercise such
powers under the Receivables Purchase Agreement as are delegated to such
Managing Agent by the terms thereof, together with such powers are reasonably
incidental thereto and (c) Citibank hereby accepts the foregoing appointment as
Managing Agent for such Purchaser Group. Each of the Seller, the Servicer and
each of CAFCO, LLC, as Conduit Purchaser, and Citibank, as Committed Purchaser,
consents to the resignation of CNAI and the appointment of Citibank as successor
Managing Agent, and waives any requirement for prior notice with respect thereto
required under the Receivables Purchase Agreement. From and after the date
hereof, Citibank shall succeed to and become vested with all the rights and
duties of the resigning Managing Agent and the resigning Managing Agent shall be
discharged from its duties and obligations under the Transaction Documents. The
provisions of Section 6.06, Article IX and Article X of the Receivables Purchase
Agreement shall insure to the benefit of CNAI as to any actions taken or omitted
to be taken by it as Managing Agent under the Receivables Purchase Agreement.
SECTION 10. Amendment to Originator Agreement. By execution hereof, each of the
Managing Agents hereby consent to the execution and delivery by the Seller and
the Originator of Amendment No. 1 to Receivables Purchase and Contribution
Agreement of even date herewith among the Seller, the Originator and the
Administrative Agent (“Amendment No. 1 to the Originator Purchase Agreement”) in
the form attached as Exhibit A hereto.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

            MEDCO HEALTH RECEIVABLES, LLC,
as Seller
      By:   /s/ Peter Gaylord         Name:   Peter Gaylord        Title:  
President & Treasurer        MEDCO HEALTH SOLUTIONS, INC.,
as Servicer
      By:   /s/ Leonard Brooks         Name:   Leonard Brooks        Title:  
Assistant Treasurer   

Signature Page to Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



            CAFCO, LLC, as a Conduit Purchaser
      By:   Citicorp North America, Inc., as Attorney-in-Fact             By:  
/s/ Kosta Karantzoulis         Name:   Kosta Karantzoulis        Title:   Vice
President        CITIBANK, N.A.,
as successor Administrative Agent, as a Managing Agent and as a Committed
Purchaser
      By:   /s/ Kosta Karantzoulis         Name:   Kosta Karantzoulis       
Title:   Vice President   

Signature Page to Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC.,
as resigning Administrative Agent and resigning Managing Agent
      By:   /s/ Kosta Karantzoulis         Name:   Kosta Karantzoulis       
Title:   Vice President   

Signature Page to Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



            VICTORY RECEIVABLES CORPORATION,
as a Conduit Purchaser
      By:   /s/ Frank B. Bilotta         Name:   Frank B. Bilotta       
Title:   President        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Managing Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:   Senior
Vice President        THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Committed Purchaser
      By:   /s/ Lillian Kim         Name:   Lillian Kim        Title:  
Authorized Signatory   

Signature Page to Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



            LIBERTY STREET FUNDING LLC, as a Conduit
Purchaser
      By:   /s/ Jill A. Russo         Name:   Jill A. Russo        Title:   Vice
President        THE BANK OF NOVA SCOTIA, as a Committed
Purchaser
      By:   /s/ Darren Ward         Name:   Darren Ward        Title:  
Director   

Signature Page to Amendment No. 3

 

 



--------------------------------------------------------------------------------



 



Schedule I
SCHEDULE IV
DEPOSIT ACCOUNTS AND DEPOSIT ACCOUNT BANKS

     
None, other than:
   
 
   
Bank:
  JPMorgan Chase Bank
Account No.
  910-2-781078
Account Name:
  Medco Health Receivables, LLC
Bank Contact:
  Frances Ruke
 
  JPMorgan Chase Bank
 
  Mail Code NY2-0901
 
  395 North Service Road 3FL
 
  Melville, NY 11747-3139
 
  Phone (631) 755-5159
 
  Fax (631) 883-3359

The account listed above is the “Collection Account” referred to in clause
(a) of the definition of such term.

         
Bank:
  JPMorgan Chase Bank
Account No.
  304685267
Account Name:
  Medco Health Receivables, LLC
Bank Contact:
  Frances Ruke
 
  JPMorgan Chase Bank
 
  Mail Code NY2-0901
 
  395 North Service Road 3FL
 
  Melville, NY 11747-3139
 
  Phone (631) 755-5159
 
  Fax (631) 883-3359

 

 



--------------------------------------------------------------------------------



 



Schedule II
A. ACCOUNTS PAYABLE DEDUCTION AMOUNT
“Aggregate Accounts Payable Deduction Amount” means, as of any Monthly Reporting
Date and continuing until (but not including) the next Monthly Reporting Date,
an amount equal to:
(a) during any Tier 1 Period (as defined below), the sum of:
(i) the greater of (x) the highest six-month (or, if there are less than six
months included in the Look Back Period, the number of months in the Look Back
Period) rolling average aggregate Accounts Payable for the Top 10 Obligors
during the Look Back Period and (y) the aggregate Accounts Payable for the Top
Ten Obligors for the Current Calculation Period; and
(ii) the greater of (x) the highest six-month (or, if there are less than six
months included in the Look Back Period, the number of months in the Look Back
Period) rolling average aggregate Accounts Payable for the Non-Top 10 Obligors
during the Look Back Period and (y) the aggregate Accounts Payable for the
Non-Top Ten Obligors for the Current Calculation Period;
(b) during any Tier 2 Period (as defined below), the sum of:
(i) the greater of (x) (A) the highest six-month (or, if there are less than six
months included in the Look Back Period, the number of months in the Look Back
Period) rolling average aggregate Accounts Payable for the Top 10 Obligors
during the Look Back Period, multiplied by (B) 1.2 and (y) the aggregate
Accounts Payable for the Top Ten Obligors for the Current Calculation Period;
and
(ii) the greater of (x) (A) the highest six-month (or, if there are less than
six months included in the Look Back Period, the number of months in the Look
Back Period) rolling average aggregate Accounts Payable for the Non-Top 10
Obligors during the Look Back Period, multiplied by (B) 1.2 and (y) the
aggregate Accounts Payable for the Non-Top Ten Obligors for the Current
Calculation Period; and
(c) during any period that is neither a Tier 1 Period nor a Tier 2 Period, the
sum of (i) the Accounts Payable Deduction Amount (Top 10 Obligors) and (ii) the
Accounts Payable Deduction Amount (Non-Top 10 Obligors).

 

 



--------------------------------------------------------------------------------



 



For purposes of this definition, the following terms have the following
meanings:
“Tier 1 Period” means a Rating Level 1 Period when the Originator has (1) a Debt
Rating of BBB or higher by S&P and Baa2 or higher by Moody’s or (2) a Debt
Rating of BBB- or lower by S&P or Baa3 or lower by Moody’s but neither Debt
Rating has a negative outlook or is on negative credit watch (or any equivalent
designation).
“Tier 2 Period” means a Rating Level 1 Period that is not a Tier 1 Period.
For purposes of the foregoing, the following terms shall have the following
meanings:
“Accounts Payable” means, with respect to any Obligor as of any Monthly
Reporting Date and continuing until (but not including) the next Monthly
Reporting Date, the aggregate amount payable by the Originator to such Obligor
as of the last day of the Current Calculation Period pursuant to any contract or
other arrangement between the Originator and such Obligor; provided, however,
that in the case of an Obligor and its Affiliates, the Accounts Payable shall be
calculated as if such Obligor and such Affiliates were a single Obligor
(including the effect of any merger or consolidation).
“Accounts Payable Deduction Amount (Non-Top 10 Obligors)” means, as of any
Monthly Reporting Date and continuing until (but not including) the next Monthly
Reporting Date, the product of (a) the highest aggregate Accounts Payable for
the Non-Top Ten Obligors for any Calculation Period during the Look-Back Period
times (b) a ratio (expressed as a percentage), (i) the numerator of which is the
Accounts Payable Deduction Amount (Top 10 Obligors) for the Current Calculation
Period and (ii) the denominator of which is the highest aggregate Accounts
Payable for the Top Ten Obligors for any Calculation Period during the Look-Back
Period.
“Accounts Payable Deduction Amount (Top 10 Obligors)” means, as of any Monthly
Reporting Date and continuing until (but not including) the next Monthly
Reporting Date, an amount computed by (i) determining the highest Accounts
Payable for each of the Top Ten Obligors for any Calculation Period during the
Look-Back Period and (ii) summing the results determined pursuant to clause
(i) for each of the Top Ten Obligors.

 

 



--------------------------------------------------------------------------------



 



“Look-Back Period” means, for any Monthly Reporting Date, the applicable period
specified below (which in each case shall include the Current Calculation
Period):

      Monthly Reporting Date:   Look-Back Period  
August 20, 2010
  2 most recently ended Calculation Periods
September 20, 2010
  3 most recently ended Calculation Periods
October 20, 2010
  4 most recently ended Calculation Periods
November 22, 2010
  5 most recently ended Calculation Periods
December 20, 2010
  6 most recently ended Calculation Periods
January 20, 2011
  7 most recently ended Calculation Periods
February 21, 2011
  8 most recently ended Calculation Periods
March 21, 2011
  9 most recently ended Calculation Periods
April 20, 2011
  10 most recently ended Calculation Periods
May 20, 2011
  11 most recently ended Calculation Periods
Any time after May 20, 2011
  12 most recently ended Calculation Periods

“Non-Top 10 Obligors” means, collectively, all Obligors other than the Top Ten
Obligors.
“Top 10 Obligors” means, as of any Monthly Reporting Date and continuing until
(but not including) the next Monthly Reporting Date, the ten (10) Obligors with
the greatest aggregate Outstanding Balance of Eligible Receivables as of the
last day of the Current Calculation Period, determined as if each Obligor and
its Affiliates were a single Obligor.

 

 



--------------------------------------------------------------------------------



 



Annex A-I
ANNEX A-I
[Omitted from Filing]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Amendment No. 1 to Originator Purchase Agreement
[Omitted from Filing]

 

 